Decided 9 December, 1901.
On Petition for Rehearing.
Mr. Chief Justice Bean
delivered the opinion.
3. Our attention has been attracted to the headnote in Barr v. Warner, 38 Or. 109 (62 Pac. 899), in which it is said “The effect of a certificate of indebtedness by a garnishee is to make such garnishee a party to the action, and to authorize a judgment against him for the debt or property of the debtor that he may have in his possession.” This statement by the reporter of the doctrine of the opinion is not entirely accurate. As preliminary to the question in the ease, Mr. Justice Moore discusses the effect of a certificate of a garnishee admitting an indebtedness to the execution debtor, and says that under our statute it “is equivalent to making a garnishee a party to any judgment that may be or has been given therein.” But this is only to the extent that an execution issued thereon may be levied upon the property of the garnishee if he refuses to pay the debt to the officer on demand. It is evident from the opinion that it was considered that such a result flows from the statute and the admission of the garnishee, and not from any judgment that might be rendered against him in the action. When a garnishee admits in his certificate that he is in possession of property belonging to the defendant in the writ, or is *279indebted to him, the statute provides the procedure in case a judgment is rendered in the principal action: Hill’s Ann. Laws, § 284. But when he does not make such an admission, the only remedy against him is that provided in sections 163 and 164. In no event is he a party to the original action, in the sense that a judgment can be rendered against him therein.
The other points suggested in the petition were not overlooked by the court, and we do not deem it necessary to notice them further. The petition for rehearing is therefore denied.
Rehearing Denied.